Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/09/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dan McClure (Reg. No. 38962) on 1/27/2021.




The application has been amended as follows: 
1. (Current Amended) An electronic device, comprising:
a housing having a corner portion and two side edges adjacent to the corner portion;
a buffer component embedded in the corner portion, the buffer component comprising:
a strengthened layer comprising an arc-shaped side edge and an embedded portion, wherein the arc-shaped side edge is connected to the embedded portion, the embedded portion is embedded in the corner portion such that the arc-shaped side edge exposing from the housing covers the corner portion and is aligned with the two side edges, and the strengthened layer is a strengthened material structure; [[and]]
a buffer layer disposed between the strengthened layer and the housing along a direction perpendicular to a plane in which the housing is located, and separating the strengthened layer from the housing, wherein the buffer layer is an elastic material structure; and another buffer layer, the buffer layer and the another buffer layer are respectively disposed on two opposite side surfaces of the strengthened layer;
	wherein a distance between the strengthened layer and the housing is greater than a minimum thickness of the buffer layer after being compressed.

2. (Canceled)

3. (Currently Amended) The electronic device according to claim [[2]] 1, wherein the buffer component further comprises an inner plate, the inner plate is disposed on a side surface of the another buffer layer relative to the strengthened layer and is configured to fix the buffer component to the housing.

6. (Canceled) 

Allowable Subject Matter
Claims 1, 3-5 and 7-10 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “a buffer layer disposed between the strengthened layer and the housing along a direction perpendicular to a plane in which the housing is located, and separating the strengthened layer from the housing, wherein the buffer layer is an elastic material structure; and another buffer layer, the buffer layer and the another buffer layer are respectively disposed on two opposite side surfaces of the strengthened layer; wherein a distance between the strengthened layer and the housing is greater than a minimum thickness of the buffer layer after being compressed.”

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendment and RCE filed on 01/09/2021 has been fully considered and finds the claims allowable with the examiner’s amendments.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602.  The examiner can normally be reached on M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841